Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6, 8-20 are pending in this application.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-3, 5, 6, 13-15, 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2015/0103104) in view of Slavenburg (US 2014/0092150).

As to claims 1, 18, Lee (Figs. 1, 4, 8) teaches a display device comprising: 
a display panel (Fig. 1) comprising a plurality of gate lines (GL), a plurality of data lines (DL), and a plurality of pixels (PX) each being connected to a corresponding gate line of the plurality of gate lines and a corresponding data line of the plurality of data lines; and a driving circuit (The rest of the circuitry shown in 200) which controls the display panel in response to an image signal (R, G,  B), a control signal (CNT), and a mode signal (PSR) from an outside (From 300) to display an image through the display panel, 
wherein the driving circuit converts the image signal to data voltage signals corresponding to a first gamma curve (Gamma curve based on gamma control signal GMS2) to apply the data voltage signals to the plurality of data lines when the mode signal represents a normal mode (Still mode during which a second frame frequency is utilized) and converts the image signal to data voltage signals corresponding to a second gamma curve (Gamma curve based on gamma control signal GMS1) different from the first gamma curve to apply the data voltage signals to the plurality of data lines when the mode signal represents a frequency variable mode (The frequency can vary according to the display) [0074-0075];


However, Lee does not teach wherein a duration of an active period of a data enable signal is constant in the frequency variable mode independent of a frame rate for each frame. 
On the other hand, Slavenburg (Fig. 3) teaches wherein a duration of an active period of a data enable signal (E.g. when the monitor displays data during the frame period) is constant in the frequency variable mode independent of a frame rate for each frame (Despite the frequencies of each frame being different, the display period remains the same) [0040];
wherein the data enable signal comprises a display period and a blank period in one frame (Display period and blank period shown in the same frame), and a duration of the blank period of the data enable signal becomes different at least every one frame in the frequency variable mode (The blank period is varied every frame as shown when the frequencies of each frame are different).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the constant data enable period of Slavenburg with the display device of Lee, because the combination would ensure sufficient data driving times so as to not inadvertently reduce the brightness of the displayed frame.

As to claim 2, Lee teaches wherein a voltage level of the data voltage signals converted in the frequency variable mode is higher than a voltage level of the data voltage signals converted in the normal mode when the image signal has a predetermined grayscale level (Fig. 8 shows the greyscale voltage level corresponding to a 30 Hz driving frequency to be higher than the 60 Hz driving frequency. That is, different gamma curves correspond to different greyscale voltages) [0105-0108].

As to claims 3, 15, Lee teaches wherein the first gamma curve (E.g. Gamma curve N_gamma) is formed with respect to a first common voltage level optimized when the image signal has a black image pattern (Fig. 8 shows the N_gamma curve having the highest greyscale voltage level at a gradation of 0, thus being optimized for a black image), and the second gamma curve (E.g. Gamma curve P_gamma) is formed with respect to a second common voltage level optimized when the image signal has a white image pattern (Fig. 8 shows the P_gamma curve having the highest greyscale voltage level at a gradation between 250 and 300, thus being optimized for a white image. Further, Fig. 6 shows an adjustable VCOM according to an altered frame frequency).

As to claim 5, Lee teaches a gate driver (230) which drives the plurality of gate lines; 
a data driver (220) which applies the data voltage signals to the plurality of data lines based on an image data signal (R, G, B), a reference gamma selection signal (GMCS), and at least one driving voltage (Data); 

a driving controller (210) which controls the gate driver in response to the image signal, the control signal, and the mode signal and applies the image data signal and the reference gamma selection signal to the data driver (Through the application of GMS1 or GMS2), and 
wherein the driving controller outputs the voltage control signal and the reference gamma selection signal corresponding to the first gamma curve when the mode signal represents the normal mode and outputs the voltage control signal and the reference gamma selection signal corresponding to the second gamma curve when the mode signal represents the frequency variable mode (The signals output from 210 all correspond to the different driving modes so that the display is driven according to them) [0063-0065].

As to claim 6, Lee teaches a receiving circuit (210) which restores a data enable signal (E.g. an output enable signal) [0063] and a clock signal [0063] based on the control signal (CNT) and converts the mode signal (PSR) to a frequency mode signal [0073]; and 
a control signal generating circuit which applies a first control signal and a second control signal to the data driver and the gate driver (E.g. CNT1 and CNT3), respectively, in response to the data enable signal and the clock signal (Signals are sent based on clock signal frequencies within the circuit and when data is to be output from the data and gate drivers) [0011, 0025], outputs the voltage control signal (CNT3) 

As to claim 13, Lee teaches all the elements of claims 1 and 5 above.

As to claim 14, Lee teaches wherein the second common voltage level has a voltage level higher than a voltage level of the first common voltage level (Fig. 6 shows altering the common voltage VCOM based on different frame frequencies. That is, for a higher driving voltage, the relative VCOM is also adjusted to be higher) [0097].

Claims 4, 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2015/0103104) in view of Slavenburg (US 2014/0092150) in view of Ogino (US 2007/0273787).

As to claims 4, 17, Lee and Slavenburg the limitations of claim 1 above.
However, Lee and Slavenburg do not teach an adaptive sync mode.
On the other hand, Ogino (Figs. 1-4, 7) teaches wherein the frequency variable mode (Movement mode) is an adaptive sync mode in which a frame rate is changed at least every frame (E.g. when the input video has sufficient differing movement to trigger 
It would have been obvious to one skilled in the art, at the time of the invention, to utilize the dynamic frame rate of Ogino with the display device of Lee, as modified by Slavenburg, because the combination would allow for reduction of blur during portions of the video during which there is sufficient movement.

Claims 8, 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2015/0103104) in view of Slavenburg (US 2014/0092150) in view of Ogino (US 2007/0273787) in view of Kim (US 2016/0104408).

As to claim 8, Lee, Slavenburg, Ogino teach the elements of claim 4 above.
However, Lee, Slavenburg, Ogino do not teach the specifics of the data driver.
On the other hand, Kim (Fig. 1) teaches a shift register which outputs latch clock signals in synchronization with the clock signal [0044, 0045, 0049]; 
a latch circuit which receives the image data signal (RGBD’) and outputs a data signal in synchronization with the latch clock signals [0049]; 
a digital-to-analog converter which receives the reference gamma selection signal and the at least one driving voltage and converts the data signal output from the latch circuit to an analog voltage signal [0048-0049]; and 

It would have been obvious to one skilled in the art, at the time of the invention, to utilize the data driver circuitry of Kim with the display of Lee, as modified by Slavenburg, Ogino, because the combination would allow for output of an analog display signal based on variable gamma curves, maintaining the display output quality regardless of the image content.

As to claim 9, Lee teaches wherein the voltage generating circuit generates a first driving voltage (Output of Reg 1) and a second driving voltage (Output of Reg 2) in response to the voltage control signal (In response to SEL).

Claims 10-12, 16, 19, 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2015/0103104) in view of Slavenburg (US 2014/0092150) in view of Ogino (US 2007/0273787) in view of Kim (US 2016/0104408) in view of Li (US 2008/0055134).

As to claims 10, 16, 19, 20, Lee, Slavenburg, Ogino, and Kim teach the elements of claim 4 above.
However, Lee, Slavenburg, Ogino, and Kim do not teach the specifics of the data driver.
On the other hand, Li (Figs. 5, 6, 10) teaches wherein the digital-to-analog converter comprises: 

a reference voltage selecting circuit (The first column of 102 and 104 within 120 and 122) which selects gamma voltages among the plurality of gamma voltages in response to the reference gamma selection signal (HD) and outputs the selected gamma voltages as a plurality of reference gamma voltages; 
a voltage generator (Last column of 102 and 104 within 120 and 122) which generates a plurality of voltages based on the plurality of reference gamma voltages; and 
a decoder (100) which outputs a voltage corresponding to the data signal among the plurality of voltages as the analog voltage signal (Output as VOUT).
It would have been obvious to one skilled in the art, at the time of the invention, to utilize the DAC of Li with the display of Lee, as modified by Slavenburg, Ogino, and Kim, because the utilization of a resistor ladder to determine gamma voltages to be utilized as part of the DAC would allow for the generation of stable output voltages.

As to claim 11, Lee, Slavenburg, Ogino, and Kim teach the elements of claim 4 above.
However, Lee, Slavenburg, Ogino, and Kim do not teach the specifics of the data driver.
On the other hand, Li (Figs. 5, 6, 10) teaches wherein the reference voltage selecting circuit comprises a plurality of selectors (102, 104) each of which receives the plurality of gamma voltages and outputs one of the plurality of gamma voltages as a 

As to claim 12, Lee, Slavenburg, Ogino, and Kim teach the elements of claim 4 above.
However, Lee, Slavenburg, Ogino, and Kim do not teach the specifics of the data driver.
On the other hand, Li (Figs. 5, 6, 10) teaches wherein the resistor string comprises a plurality of resistors connected to each other in series between the first driving voltage and the second driving voltage and outputs voltages of connection nodes between the resistors as the plurality of gamma voltages (Shown in Fig. 5).

Response to Arguments
Applicant's arguments with respect to claims 1, 13, 18 have been considered but are moot in view of the new ground(s) of rejection based on the reference Slavenburg.
Specifically, as discussed in the interview on 9/11/2020, the references Lee and Slavenburg can be utilized to reject the amended independent claims and reference Pyo from now cancelled dependent claim 7 would not be required.

Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691